[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The defendant moves for summary judgment but fails to submit any affidavits or other documentary evidence in support of her motion. "As the party moving for summary judgment, the [defendant] is required to support its motion with supporting documentation, including affidavits."Heyman Associates No. 1 v. Insurance Co. of Pennsylvania., 231 Conn. 756,796, 653 A.2d 122 (1995). "Practice Book § 17-49 provides that summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law." (Internal quotation marks omitted) Laflamme v.Dallessio, 261 Conn. 247, 250, ___ A.2d ___ (2002).
The defendant fails to submit any evidence in support of her motion. In her memorandum of law in support of her motion for summary judgment the defendant relies on the portions of the plaintiff's deposition testimony. The defendant notes in her memorandum that she will provide the court with the certified deposition testimony but has failed to do so. The defendant has failed to satisfy her burden of showing that there are no genuine issues of material fact and that she is entitled to judgment as a matter of law. Accordingly, the defendant's motion for summary judgment is denied.
BY THE COURT
Gilardi, J. CT Page 10990